Citation Nr: 0027528	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to August 6, 1998 for 
a 100 percent schedular rating for a service-connected 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active duty service from May 1982 to January 
1989.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1998 RO decision which granted an 
increased 100 percent schedular rating for the veteran's 
service-connected psychiatric disorder and established August 
6, 1998 as the effective date of the increased rating.  The 
veteran appeals the effective date of the rating increase.  

In a December 1999 decision, the RO determined that the 
veteran was incompetent for purposes of managing VA payments.  
Subsequently, the veteran's husband was appointed as her 
fiduciary for VA purposes.  

The Board also notes that in an April 2000 statement the 
veteran's representative raised the issue of service 
connection for infertility.  As pointed out in August 2000 
written argument by the veteran's representative at the 
Board, the infertility claim is still being processed by the 
RO and is not developed for appellate review; as requested by 
the representative, such claim is referred to the RO for 
further action.


FINDINGS OF FACT

1.  On April 3, 1995, the RO received the veteran's claim for 
an increased rating for a service-connected psychiatric 
disorder (dysthymic disorder).

2.  In rating decisions from 1995 through 1997, the RO 
granted temporary total ratings based on hospitalization 
under 38 C.F.R. § 4.29, from March through April 1995, from 
June through July 1995, from December 1995 through February 
1996, from July through August 1996, and in April 1997, for 
the veteran's service-connected psychiatric disorder.  

3.  In an August 1998 decision, the RO granted a 100 percent 
schedular rating for the psychiatric disorder and assigned 
August 6, 1998 (the date of a VA psychiatric examination) as 
the effective date of the increased rating.  

4.  The VA regulatory criteria pertaining to rating 
psychiatric disabilities were revised during the pendency of 
the veteran's claim for an increased rating for a psychiatric 
disorder; the rating criteria in effect prior to November 7, 
1996 are more favorable to her.

5.  With resolution of the benefit of the doubt in the 
veteran's favor, the medical evidence shows that her 
psychiatric disorder has been productive of total social and 
industrial inadaptability since the date of receipt of her 
claim for increase in April 1995.  


CONCLUSION OF LAW

The criteria are met for an earlier effective date of May 1, 
1995 (which follows a period of a temporary total rating 
based on hospitalization) for an increased 100 percent 
schedular rating for a service-connected psychiatric 
disorder.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active duty service from May 1982 to January 
1989.  Service medical records show she received inpatient 
and outpatient treatment for adjustment disorder with 
depressed mood.  

In a May 1989 decision, the RO granted service connection and 
a 10 percent rating for dysthymic disorder/adjustment 
disorder with depressed mood.  The veteran initiated an 
appeal regarding the assignment of a 10 percent rating, but 
she did not perfect the appeal (by filing a substantive 
appeal) after receiving a statement of the case in January 
1990.  

In a July 1990 decision, the RO confirmed the 10 percent 
rating for the veteran's psychiatric disorder.  

In February 1993, the veteran was hospitalized for eight days 
at a VA medical center (VAMC) in part for depression.  

VA outpatient records show that in March 1994 the veteran 
received treatment for major depressive reaction (recurrent).  
She reported she was working as a file clerk.  In August 
1994, she was again seen with no change in her previous 
diagnosis.  She reported she was working in a new job, part-
time, in merchandising/retail.  In December 1994, she was 
diagnosed with status post major depressive reaction.  She 
reported she was working in a temporary, but possibly 
permanent, job as a secretary.  

From March to April 1995, the veteran was hospitalized at the 
VAMC with a diagnosis of major depression.  She was admitted 
after attempting to overdose on medication when she learned 
she would not get the job for which she had been training.  
She reported she was not depressed the majority of the time 
but became depressed when she internalized her feelings.  At 
discharge, her condition was much improved, without any 
suicidal ideation, and she was ready to start applying for 
another job.  

On April 3, 1995, the veteran's representative filed a claim 
for an increased rating for the veteran's service-connected 
psychiatric disorder to include a temporary total rating 
based on hospitalization under 38 C.F.R. § 4.29.  

In a May 1995 decision, the RO granted a temporary total 
rating based on hospitalization under 38 C.F.R. § 4.29 from 
March 1995 through April 1995, and granted a 30 percent 
rating from May 1995, for dysthymic disorder.  (The veteran 
timely appealed the assignment of the 30 percent rating.)  

VA outpatient records in April and May 1995 show the veteran 
received follow-up psychiatric treatment.  In April 1995, her 
affect continued to improve.  In May 1995, she was stable, 
her mood was bright, and her medications were effective.  She 
was also noted to be calm, cheerful, euthymic, and not 
suicidal.  She reported she had been looking for work and 
seemed positive about it.  At a follow-up reunion luncheon, 
she looked very well and seemed to be liking herself again.  
She reported she was continuing her search for suitable 
employment with help from vocational rehabilitation.  

From June to July 1995, the veteran was hospitalized at the 
VAMC with diagnoses of adjustment disorder with depressed 
mood, marital discord, and borderline personality disorder.  
She was admitted after tearing up her house in a rage when 
her husband threatened to leave her.  She was discharged in 
an improved condition and was able to return to work 
immediately.  

In a September 1995 decision, the RO granted a temporary 
total rating based on hospitalization under 38 C.F.R. § 4.29 
from June 1995 through July 1995, for dysthymic disorder.  

VA outpatient records show that in October 1995 the veteran 
was seen for major depressive reaction.  She was calm, 
cheerful, euthymic, and not suicidal, and she reported she 
planned to find a job.  In December 1995, she complained of 
an increase in symptoms of major depressive reaction.  She 
reported she was out of work, and she elected to be admitted 
to the hospital the following week.  

From December 1995 to February 1996, the veteran was 
hospitalized at the VAMC with a diagnosis of borderline 
personality disorder.  She was admitted after complaining of 
depression and some suicidal ideation.  She reported she had 
not been doing well for a long time, frequently losing jobs, 
becoming depressed, and having severe marital problems (with 
periods of irritability and running away to be by herself).  
She reported she recently had been staying home and doing 
nothing, staying in bed most of the time and not caring about 
anything.  She signed herself out of the hospital one day 
early against medical advice, and her condition at discharge 
was essentially unchanged.  It was noted she could return to 
work immediately.  

A February 1996 VA outpatient record indicates that the 
veteran was unwilling to commit to an agreement to comply 
with psychiatric treatment but that she would try to come to 
group therapy.  She was not suicidal.  The assessment was 
history of major depressive reaction and adjustment reaction 
with depressed mood.  

On an April 1996 VA examination, the veteran reported that 
she had been getting along "okay" with her husband and that 
she had not worked since last December when she was a part-
time assistant.  She described staying home and lying around 
the house.  She reported at times she was depressed and at 
other times she did not feel so bad.  She reported becoming 
angry at times.  On a mental status examination, she burst 
into tears and cried throughout the entire interview.  She 
had difficulty expressing herself because she was sobbing so 
badly.  She said she sobbed because she felt like such a 
failure.  She was oriented to time, person, and place.  She 
denied hallucinations, and there was no evidence of 
delusions.  At times, she appeared extremely helpless and 
childish.  Her insight was extremely poor and her judgment 
was fair.  The diagnoses were dysthymia and borderline 
personality disorder.  The doctor commented that the veteran 
had chronic depression that appeared to be present more than 
half the time, as well as a borderline personality disorder.  
He opined she was quite disabled at the time.  He noted that 
she had few relationships outside of the one with her husband 
and that she was in a good deal of subjective distress.  He 
stated she had not been able to work.  He considered her 
moderately to severely disabled from her psychiatric disorder 
and capable of managing her own funds.  

In an April 1996 decision, the RO granted a temporary total 
rating based on hospitalization under 38 C.F.R. § 4.29 from 
December 1995 through February 1996, and continued a 30 
percent rating effective from March 1996, for dysthymic 
disorder.  

From July to August 1996, the veteran was hospitalized at the 
VAMC with a diagnosis of severe major depression (recurrent) 
with psychotic features and dependent traits.  At the time of 
discharge, she was stable, alert, and oriented times four.  
She denied hallucinations and suicidal/homicidal ideation, 
and there were no apparent delusions.  Her mood and affect 
were euthymic.  Her insight and judgment were good.  Her 
prognosis was good if she continued to pursue therapy.  She 
was able to return to her former level of employment and was 
competent for VA purposes.  The Global Assessment of 
Functioning (GAF) scale score on discharge was 40 currently 
and 50 within the past year.  

At an August 1996 RO hearing before a hearing officer, the 
veteran testified that she last worked in telemarketing in 
September 1995; that she had held 17 different jobs since 
military service because she was not able to socialize or 
interact with others well due to distrustful or aggressive 
behavior; that she was depressed most of the time, sometimes 
heard voices, and had sleeping and memory problems; that she 
had been trying to obtain employment; that she believed her 
condition was steadily getting worse; and that she did not 
think she could work part-time.  Her husband testified that 
the veteran's treatments were not working; that the veteran 
preferred not to interact with any adults; that he now took 
care of the finances whereas previously the veteran had taken 
care of the bills; that he performed the household chores; 
and that the veteran could not function outside of the house 
because she would become involved in some type of 
altercation. 

At the hearing, statements from the veteran's husband and 
friends were received, which indicate that the veteran had 
been on a downward spiral for the last few years, isolating 
herself and frequently displaying mood swings.  

In an August 1996 decision, the RO granted a 50 percent 
rating for dysthymic disorder effective from May 1995 (and 
during the intervening periods when a temporary total rating 
based on hospitalization was not in effect).  The RO also 
granted a temporary total rating based on hospitalization 
under 38 C.F.R. § 4.29 from July 1996 through August 1996 for 
the service-connected psychiatric disorder.

For three weeks in April 1997, the veteran was hospitalized 
at the VAMC with diagnoses of moderate major depressive 
disorder with psychotic features and borderline personality 
disorder.  On admission, she felt depressed, was hearing 
voices for about two months, and talking of suicide for about 
a week.  At the time of admission, she had not been taking 
any medication.  At discharge, her condition was good and her 
prognosis was good if she continued to follow recommendations 
and take her medications.  She was able to return to her 
previous level of employment and was competent for VA 
purposes.  Her GAF score was 55 currently and in the past 
year.  

On May 16, 1997, the veteran's representative filed a claim 
for an increased rating for the veteran's service-connected 
dysthymic disorder to include a temporary total rating based 
on hospitalization under 38 C.F.R. § 4.29. 

In a May 1997 decision, the RO granted a temporary total 
rating based on hospitalization under 38 C.F.R. § 4.29 
effective through April 1997, for the veteran's dysthymic 
disorder.  

VA outpatient records show that from May to July 1997 a 
community health nurse visited the veteran at home.  It was 
noted the veteran had difficulty sleeping and tended to stay 
at home without involvement in activities.  In June 1997, she 
complained of insomnia and reported she had less 
hallucinations while on Haldol.  An examination revealed she 
was calm, cooperative, and not suicidal.  The diagnosis was 
schizoaffective disorder, and she was noted to be slightly 
better with her psychosis.  It was noted she was unable to 
work at present.  

On July 30, 1997, the veteran filed an application for 
increased compensation based on unemployability.  She 
reported she had last worked full-time in August 1994, as a 
data entry file clerk.  She reported she left her last job 
due to psychiatric disability and had tried to obtain 
employment since then.  She claimed she became too disabled 
to work beginning in May 1995.  

For 11 days in August 1997, the veteran was hospitalized at 
the VAMC with diagnoses of schizoaffective disorder and 
borderline personality disorder.  She was admitted due to 
increasing depression and suicidal ideation.  She reported 
she was unemployed at the time.  On a mental status 
examination, she was oriented to person, place, and time.  
She was well-groomed.  Memory and judgment were intact.  She 
admitted to some auditory hallucinations and had some ideas 
of reference and paranoid ideation.  She had suicidal 
ideation but denied any formulation of plans.  Her mood was 
sad and her affect was blunted.  On discharge, her condition 
was good, without suicidal or homicidal ideation, and she was 
competent to handle VA affairs.  

A September 1997 VA outpatient record shows that a community 
health nurse visited the veteran at home, noting the 
veteran's behaviors were unchanged and she continued to have 
sleep difficulties.  She was given a Haldol injection.  

In a September 1997 decision, the RO denied the veteran's 
claim for a total disability compensation rating due to 
individual unemployability from service-connected disability.  

VA outpatient records from October 1997 to April 1998 show 
the veteran continued to be followed by the mental health 
clinic.  In October 1997, an examination revealed she was 
alert, coherent, calm, cheerful, euthymic, and not suicidal.  
She was mildly delusional.  The assessment was stable 
schizoaffective disorder (severe), unable to work.  In 
November 1997, she was encouraged to become involved in 
activities outside of the home.  Subsequently in November 
1997, her depression was noted to be stable.  She reported 
that she did not hear voices as much as she once had and that 
she had no recent suicidal ideation.  In January 1998, she 
left home to live with relatives but continued to receive 
Haldol injections.  In March 1998, she returned home but 
separated again shortly thereafter following an altercation 
with her husband.  In April 1998, she reported she was at 
home again with her husband.  She complained of auditory 
hallucinations and expressed suicidal thoughts, but she 
denied thoughts or plans to hurt herself.  Her medication 
(Haldol) was increased.  Later in April 1998, she reported 
her medication helped her with anxiety, confusion, and 
hallucinations.  She appeared neat, calm, and cooperative, 
and was not suicidal.  An examination revealed she was mildly 
delusional and had a bland affect.  The assessment indicates 
a mild increase in psychotic symptoms.  

A July 1998 VA outpatient record indicates the veteran did 
not appear for a scheduled appointment at the mental hygiene 
clinic.  The veteran's husband was called, and he said she 
left home and he did not know where she was.  

On August 6, 1998, the veteran underwent a VA compensation 
examination in psychiatry.  She reported she was now 
receiving monthly Haldol injections.  She described spending 
16-18 hours a day in bed.  She reported she was depressed all 
the time and had thoughts of hurting herself at times.  She 
reported hearing voices but that they were heard less clearly 
just after her Haldol injection.  On mental status 
examination, she appeared severely depressed and admitted it 
was difficult to distinguish auditory hallucinations.  She 
had no interest in anything and did not do any home 
activities such as cooking or cleaning.  The diagnosis was 
schizoaffective disorder, with a current GAF score of 40 with 
some impairment in reality testing and major impairment in 
work, relationships, thinking and mood.  The doctor 
considered the veteran severely disabled from her psychiatric 
disorder.  

In an August 1998 decision, the RO granted a 100 percent 
schedular rating for the veteran's service-connected 
psychiatric disorder (the RO did not specify the type of 
disorder as it previously had) and established August 6, 1998 
as the effective date of the increased rating. 

In her November 1998 substantive appeal, the veteran claimed 
the 100 percent rating for her psychiatric disorder should 
have been made effective in July 1997, when her 
representative filed a claim for an increased rating.  

At a June 1999 RO hearing before a hearing officer, the 
veteran testified that she had stopped working in 1994 due to 
depression; that she had been hospitalized on several 
occasions for "over-medicating" in an attempt to commit 
suicide; that she began receiving Haldol injections in August 
1997; and that her psychiatric condition had worsened since 
she was admitted to the VA hospital in April 1997.  Her 
husband testified that the veteran neglected personal hygiene 
about 1997 and he had to seek assistance.  He also stated 
that the veteran received Haldol injections beginning in 
1997, when her condition worsened, because she had tried to 
overdose on medications and commit suicide.  The veteran's 
representative argued that the effective date for a 100 
percent rating for a psychiatric disorder should be June 30, 
1997, when an application for a total compensation rating due 
to individual unemployability from service-connected 
disability was filed (the application was actually filed on 
July 30, 1997).  The representative also requested an 
effective date retroactive to May 1997, when a claim for an 
increased rating was filed.  

In a December 1999 decision, the RO determined that the 
veteran was incompetent for purposes of managing VA payments, 
and in January 2000, the veteran's husband was appointed as 
her fiduciary for VA purposes.  

II.  Analysis

The veteran's claim for an earlier effective date for a 100 
percent rating for a service-connected psychiatric disorder 
is well-grounded, meaning not inherently implausible.  All 
relevant facts have been properly developed and, therefore, 
the VA's duty to assist the veteran has been satisfied.  38 
U.S.C.A. § 5107(a).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The veteran and her representative claim that the effective 
date of a 100 percent rating for a psychiatric disorder 
should be earlier than August 6, 1998, the date which the RO 
assigned.  They have contended that the increased rating 
should be retroactive to July 1996, which is the date within 
one year of the formal claim for increased benefits (i.e., a 
claim for a TDIU rating).  On that TDIU rating claim, the 
veteran reported she had not worked full-time since August 
1994 due to her psychiatric disability.  

In this case, the veteran's increased rating claim was 
received by the RO on April 3, 1995 (and not the later date 
of July 1997 cited by her and her representative).  There is 
no medical evidence on file which reflects an increase in the 
severity of her psychiatric disorder within the year 
preceding the April 1995 claim.  In fact, the veteran does 
not specifically allege that the disability increased on a 
specific date within the year preceding the April 1995 claim.  
As such, it is not factually ascertainable that the veteran's 
service-connected psychiatric disorder increased in severity 
on some date within the year preceding April 1995.  
Therefore, the effective date for the increased 100 percent 
rating, for the service-connected psychiatric disorder, may 
be no earlier than the date of VA receipt of the claim, i.e., 
April 3, 1995.  Under the circumstances, the effective date 
will be either the date of VA receipt of the claim for 
increase, or the date entitlement arose, whichever is later.  
Id.  

The veteran's 100 percent schedular rating was assigned 
effective from August 6, 1998, the date of a VA psychiatric 
examination, under new regulations in effect for rating 
psychiatric disabilities.  During the course of her increased 
rating appeal, the regulations pertaining to rating 
psychiatric disabilities were revised.  Her psychiatric 
disorder was initially evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (effective prior to November 7, 1996), 
for dysthymic disorder/adjustment disorder with depressed 
mood/major depression without melancholia.  Under this code 
(and other codes for other psychoneurotic disorders), a 50 
percent rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and that by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  There are different criteria for a 70 percent 
rating, although such need not be discussed.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the individual is demonstrably unable to 
obtain or retain employment.  (The 100 percent psychiatric 
rating criteria provide three independent bases for such a 
rating.  Johnson v. Brown, 7 Vet.App. 95 (1994).)

On November 7, 1996, the rating criteria for the veteran's 
psychiatric disorder were revised and are now found in 38 
C.F.R. § 4.130, Diagnostic Code 9433, for dysthymic disorder.  
Under the revised criteria, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  There 
are different criteria for a 70 percent rating, although such 
need not be discussed.  A 100 percent rating is warranted 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

As her claim for an increased rating for a psychiatric 
disorder was pending when the regulations pertaining to 
rating psychiatric disabilities were revised, the veteran is 
entitled to application of the version of the law which is 
more favorable to her (although the new criteria are only 
applicable to the period of time after their effective date).  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.  After consideration of all the evidence, the Board 
concludes that the rating criteria in effect prior to 
November 7, 1996 are more favorable to the veteran, and thus 
they will be applied in the instant case.  

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996).

A review of the record shows that on April 3, 1995 the RO 
received the veteran's claim for an increased rating for 
dysthymic disorder.  Her psychiatric disorder was rated 50 
percent disabling from May 1995 through August 5, 1998, and 
100 percent disabling from August 6, 1998.  The record also 
shows she was granted a temporary total rating based on 
hospitalization under 38 C.F.R. § 4.29 from March through 
April 1995, from June through July 1995, from December 1995 
through February 1996, from July through August 1996, and in 
April 1997, for the psychiatric disorder.  After reviewing 
the complete record, the Board concludes that the veteran's 
psychiatric symptomatology was of such extent, severity, 
depth, and persistence as to have been productive of total 
social and industrial inadaptability since 1995, thus 
warranting a 100 percent schedular rating under Code 9405 
since that time.  

The evidence shows that the veteran was last employed in a 
full-time position in August 1994.  From March to April 1995, 
she was hospitalized for a psychiatric disorder after 
overdosing on medication when she learned she would not get 
the job for which she was training.  At discharge her 
condition was much improved.  Although VA outpatient records 
appear to indicate the veteran was thereafter doing well 
psychiatrically, she was rehospitalized in June 1995 for 
adjustment disorder with depressed mood, among other 
conditions.  She was discharged in July 1995 in an improved 
condition and was proclaimed able to return to work (she was 
in the process of finding a job at that point).  She was 
still out of work by December 1995, when she was admitted to 
the VA hospital with a complaint of an increase in 
psychiatric symptomatology.  She reported she had not been 
doing anything but staying in bed most of the time and not 
caring about anything.  Her condition at discharge in 
February 1996 was essentially unchanged.  

On an April 1996 VA examination, the veteran reported that 
she stayed home, lying around the house and feeling depressed 
at times.  The doctor diagnosed her with dysthymia and 
borderline personality disorder and opined that she was quite 
disabled at the time and had not been able to work.  The 
doctor considered her moderately to severely disabled from 
her psychiatric disorder.  The veteran was hospitalized in 
July 1996 for severe major depression with psychotic 
features.  At discharge in August 1996, she was deemed able 
to return to her former level of employment (she was 
unemployed), and her GAF score was 40 currently (representing 
major impairment in several areas, such as work, family 
relations, judgment, thinking, or mood) and 50 in the past 
year (representing serious impairment in social and 
occupational functioning).  She was hospitalized in April 
1997 for major depressive disorder with psychotic features.  
She reported hearing voices and feeling depressed.  At 
discharge her condition was good and she was deemed able to 
return to her previous level of employment (she was still 
unemployed), and her GAF score was 55 currently and in the 
past year (representing moderate difficulty in social and 
occupational functioning).  VA outpatient records beginning 
in May 1997 show she was visited at home by a nurse and that 
she was unable to work.  On a TDIU claim filed in July 1997, 
the veteran claimed she became too disabled to work beginning 
in May 1995 due to psychiatric disability.  She was admitted 
to the VA hospital in August 1997 for increasing depression 
and suicidal ideation.  She reported some auditory 
hallucinations.  Her condition on discharge was good.  VA 
outpatient records show she continued to be followed by a 
nurse from September 1997.  In October 1997, her psychiatric 
disorder was noted to be severe, and she was deemed unable to 
work.  There was an increase in psychotic symptoms in early 
1998, during which time the veteran separated from her 
husband a few times.  On an August 6, 1998 VA examination, 
the veteran reported spending 16-18 hours a day in bed with 
depression all the time.  Her GAF score was 40, and the 
doctor considered her severely disabled from her psychiatric 
disorder.  

The Board notes the varying opinions as to the degree of 
severity of the veteran's psychiatric disorder since her 
April 1995 claim for an increased rating, such as is 
reflected by the different GAF scores.  She has been 
repeatedly hospitalized at the VAMC during the period from 
March 1995 to August 1997 for treatment of psychiatric 
disorders.  Her psychiatric condition appears to have 
improved somewhat following the hospitalizations, but only 
for short intervals.  The evidence suggests that she was 
incapable of maintaining gainful employment by virtue of the 
fact she was repeatedly hospitalized -- mostly for about a 
month at a time -- for her psychiatric condition.  After 
August 1997, she received regular treatment for a disability 
that was marked by psychotic features such as auditory 
hallucinations.  

After considering all the evidence, the Board finds that it 
is in relative equipoise with respect to whether the 
veteran's service-connected psychiatric disorder was 
productive of total social and industrial inadaptability (the 
criteria for a 100 percent schedular rating under the old 
rating criteria) from the time of her April 1995 increased 
rating claim to the present time.  As noted, the period 
immediately after such claim, through the month of April 
1995, has already been subject to a temporary total 
hospitalization rating; the RO assigned a schedular 50 
percent rating for the psychiatric condition beginning on May 
1, 1995, with later periods of temporary total 
hospitalization ratings; and the RO assigned a schedular 100 
percent rating for the psychiatric condition effective August 
6, 1998.  With application of the benefit-of-the-doubt rule, 
the Board finds the evidence supports the grant of a 100 
percent schedular rating for the veteran's service-connected 
psychiatric disorder from May 1, 1995 to the present.  
38 U.S.C.A. § 5107(b).  Thus an earlier effective date of May 
1, 1995 for a 100 percent schedular rating for a service-
connected psychiatric disorder is warranted.




ORDER

An earlier effective date of May 1, 1995, for a 100 percent 
schedular rating for a service-connected psychiatric 
disorder, is granted.  





		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

